On information charging that he did have in his possession certain intoxicating liquor, to-wit: five pints of alcohol, with the intent to violate the prohibitory liquor laws, the plaintiff in error, Rack Bartlett, was convicted and sentenced to be confined for sixty days in the county jail and to pay a fine of one hundred fifty dollars and costs. To reverse the judgment an appeal was taken by filing in this court on June 8, 1914, a petition in error with case-made. No briefs have been filed, and when the case was called for final submission no appearance was made on behalf of the plaintiff in error. Whereupon the Attorney General moved to affirm the case for failure to prosecute the appeal. It appearing that the appeal has been abandoned, the judgment will be affirmed.